Citation Nr: 1525848	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-48 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension by reason of being in need of regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.


FINDING OF FACT

The impairment caused by the Veteran's nonservice-connected disabilities requires the care or assistance of another on a regular basis.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for special monthly pension benefits based on the need for the regular aid and attendance of another person have been met. 38 U.S.C.A. §§ 1502(b), 1521(d) (West 2014); 38 C.F.R. 
§§ 3.23, 3.351(b) and (c), 3.352(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein below is fully favorable to the Veteran, the Board finds that further discussion of the requirements of  the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014), is not required at this time. 


The Veteran contends that due to the severity of his condition, he is in need of aid and attendance and/or is housebound.  On the Veteran's December 2008 claim, he reported that he had a number of heart attacks and strokes.  He noted that he could only ambulate with a cane and was unable to drive.  He reportedly relied on his nephew to drive him and assist with his activities of daily living.

The record reflects that the Veteran's is service connected for residuals of left inguinal hernia repair, status post herniorrhaphy, rated as noncompensable.  He has the following nonservice-connected disabilities rated for pension purposes:  mood disorder, rated as 50 percent disabling, and hypertension, rated as 40 percent disabling.  The total combined rating for pension purposes is 80 percent.  

He lived in a second-story senior apartment and lived with his caregiver.  He reported that he did not like to be alone for long periods of time, as it made him anxious, and he did not like to go out by himself.  He would not go to the complex pool unless his caretaker as with him.  

The social worker rated the Veteran's competence for activities of daily living and noted that he was unable to shop independently for small purchases, prepare and serve meals, do his laundry, and be responsible for his own medications.  He was found to be minimally competent (score of 1) for ability to use telephone (dials a few well-known numbers) and transportation (travels on public transportation when assisted or accompanied by another).
  
The Board acknowledges that the record contains conflicting evidence as to whether the Veteran is in need of regular aid and attendance of another for assistance in activities of daily living.   While the Veteran lived with a caregiver for many years that assisted with his bathing, transportation, medication management, and meal preparation, he was also reportedly doing well after his caregiver was incarcerated, and was noted to be appropriately groomed and able to eat and care for himself and expressed a desire to live independently.  

However, given the VA nurse's report that the Veteran required assistance with bathing, preparing meals, taking medications, and performing activities of daily living, combined with VA treatment records documenting significant problems with gait and ambulation requiring assistance with ambulation at home, and social work assessments noting inability to perform certain activities of daily living ,as well as the records documenting that the Veteran was getting regular visits from a temporary caregiver and VA staff even while reportedly living alone, the Board believes that the evidence is, at the very least, in relative equipoise as to whether the Veteran is in need of regular aid and attendance.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3. 351(b), (c), (d). A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 
Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

Given the totality of the evidence, and resolving reasonable doubt on the question of need for regular aid and attendance in the Veteran's favor, the Board finds special monthly pension benefits based on the need for regular aid and attendance is warranted.

Special monthly pension based on the need for regular aid and attendance is a greater benefit than special monthly compensation at the housebound rate.  38 U.S.C.A. § 1521.  Therefore, the issue of special monthly compensation on account at the housebound rate is moot.


ORDER


Special monthly pension benefits based on the need for regular aid and attendance is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


